Exhibit 10.46
THIRD
AMENDMENT TO THE
KEYCORP
SUPPLEMENTAL RETIREMENT BENEFIT PLAN
FOR KEY EXECUTIVES
     WHEREAS, KeyCorp has established the KeyCorp Supplemental Retirement
Benefit Plan For Key Executives (the “Plan”), and
     WHEREAS, the Board of Directors of KeyCorp has authorized its Compensation
and Organization Committee to permit amendments to the Plan, and
     WHEREAS, the Compensation and Organization Committee of the Board of
Directors of KeyCorp has authorized the execution of this Third Amendment,
     NOW, THEREFORE, pursuant to such action of the Compensation and
Organization Committee, the Plan is hereby amended as follows:

    1. Section 1.7 is amended to delete in its entirety and to substitute
therefore the following:       “INCENTIVE COMPENSATION AWARD” shall mean an
incentive compensation award granted to a Plan Participant under the KeyCorp
Annual Incentive Plan and/or such other Employer-sponsored line of business
incentive compensation plans that KeyCorp in its sole discretion determines to
be included herein for purposes of determining a Participant’s Incentive
Compensation Award under the Plan. For purposes of this Section 1.7 hereof, an
Incentive Compensation Award shall be deemed to be for the year in which the
Incentive Compensation Award is earned (without regard to the actual time of
payment), provided, however, that in no event shall more than one Incentive
Compensation Award be included in determining a Participant’s Salary for any
applicable year.

     2. The amendment set forth in Paragraph 1 hereof, shall be effective as of
the first day of January, 1999.
     3. Except as specifically amended herein, the Plan shall remain in full
force and effect.
IN WITNESS WHEREOF, KeyCorp has caused this Third Amendment to the Plan to be
executed by its duly authorized officer as of the first day of July, 1999.

                  KEYCORP    
 
           
 
  By:        
 
     
 
   
 
           
 
  Title:        
 
     
 
   

